The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
Claims 38, 40 and 68 – 85 are currently pending.

Election/Restrictions
Applicant’s election, without traverse, of Group II, Claims (Claims 38 and 40) in the response filed on January 13, 2021 is acknowledged.  Acknowledgement is made of the rewriting of independent Claim 38, which incorporates the features of Claim 1 and the addition of new Claims 68 – 85 which read on the elected invention of Group II.  Acknowledgement is made of the cancellation of Claims 1 – 19 and 21 (Group I). 
Acknowledgement is made of Applicant’s election of ‘idiopathic pulmonary fibrosis’ as the single disease or condition associated with upregulation of arginase in a mammal.
Acknowledgement is made of Applicant’s election, in a telephone conversation with Applicant representative Robert Smyth on April 1, 2021, of the compound specie
disclosed in the specification as Example 52 (structure shown below):

    PNG
    media_image1.png
    270
    619
    media_image1.png
    Greyscale

Elected compound specie

The elected compound specie; recited as 2-Amino-6-borono-2-(3-(piperidin-4-yl)propyl)hexanoic acid in instant Claim 85, corresponds to a compound of formula IA or IB wherein X1 = X2 = X3 = X4 = CH2.
It is noted that Claims 70, 72 – 77 and 79 – 83 are interpreted as requiring structural elements that fall outside the scope of the elected compound specie and are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.  
Claims 38, 40, 68 – 69, 71, 78 and 84 – 85 are under examination in the instant office action. 
It is noted that the elected compound specie appeared to free of the prior art.  Accordingly, the search was expanded to include the compound (structure shown below) rendered obvious over Christianson and Manning as set forth in the prior art rejection applied under 35 U.S.C. 103(a), below.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compound rendered obvious by Christianson in view of Manning

Priority
This application, 16/548,681, filed 08/22/2019 is a continuation of 16/145,559, filed 09/28/2018, now abandoned. 16/145,559 is a continuation of 14/959,765, filed 12/04/2015, now U.S. Patent 10,118,936.  14/959,765 is a continuation of 12/693,863, filed 01/26/2010, now abandoned.  12/693,863 claims priority from provisional application 61/147,270, filed 01/26/2009.

Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 84 and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

1 is selected from the group consisting of the sidechains illustrated in FIGS. 19-24 of the drawings.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, the R1 sidechains illustrated in FIGS. 21 – 23 of the drawings discloses the exemplary language “for example” followed by a genus of substituents containing R*, R, R’ or R”, thus raising a question or doubt as to whether the R1 feature introduced by such language is merely exemplary of the claim, and therefore not required.  
Further, as discussed in MPEP 2173.05(s): Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
In the present case the subject matter of FIGS 19 – 24 do not qualify as an exceptional circumstance and thus need to be incorporated into the claim.
Claim 84 and 85 depend from withdrawn Claim 70 and thus are indefinite because the scope of the claims cannot be determined.  As explained above, Claim 70 is withdrawn because it further limits the element L to a structure feature that is not present in the elected compound.
For the purpose of examination on the merits Claims 84 and 85 are taken to depend from Claim 69.

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 38, 68 – 69, 71, 78 and 85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christianson et al. in US patent 6,723,710 (published: April 20, 2004) in view of Manning et al. in WO 2005/025620 (published: March 24, 2005).  
Christianson teaches compositions and methods for inhibiting arginase activity which are useful for treating arginase and nitric oxide synthase-related disorders such as penile erectile dysfunction, heart disease, gastrointestinal motility disorders and gastric cancer (Abstract, column 4, lines 26 – 46).  Christianson teaches the compositions can be used to treat a disorder in a mammal, wherein the disorder is associated with expression of an abnormally high level of arginase activity in a tissue of the mammal (i.e. a disorder associated with upregulation of arginase; column 10, lines 57 – 60; instant Claim 38).   Christianson teaches the compositions can be used to inhibit arginase activity in vitro or in vivo, for example, in a human, and to treat a disorder characterized either by abnormally high arginase activity in a tissue of a mammal or by abnormally low nitric oxide synthase activity in a tissue of the mammal, preferably a human (column 9, lines 44 – 49).
Christianson teaches, in a preferred embodiment compound 6 (Fig. 6), having the structure shown below, which corresponds to a compound of formula (IA) wherein X1 = X2 = X3 = X4 = CH2 (Claims 1 and 61 – 63) is an HCl salt and has L-stereochemistry (instant Claim 68).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 6 of Christianson et al.
Compound 6 of Christianson differs from the instantly claimed compounds in that the position corresponding to R1 (i.e. the “[Symbol font/0x61]-position”) is a hydrogen atom which falls outside the scope of the claimed invention.
Manning teaches combination therapy comprising administration of a chemotherapeutic agent and an inducible nitric oxide synthase (iNOS) inhibitor compound (Abstract).
Manning teaches a genus of iNOS inhibitor amino acid-derived compounds containing an amidine side chain wherein the alpha ([Symbol font/0x61]) position is either a hydrogen atom or a methyl group.  It is noted that, in the amino acid art the alpha position is understood by of ordinary skill in the art as the position defined by the carbon atom adjacent to the carboxylic acid. The alpha position of Manning corresponds to the position designated as “R1” in the instantly claimed amino acid compounds.
Manning teaches, in Table 1, a genus of 35 specific amino acid compounds which have either a hydrogen (22 compounds) or a methyl group (13 compounds) at the [Symbol font/0x61]-position.  Manning teaches, in Table 1, compounds of Example "T" and "LL" (below) which are differ only by the substituent (H or Me) at the [Symbol font/0x61]-position.

     

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 	
    PNG
    media_image5.png
    64
    185
    media_image5.png
    Greyscale

     Example T of Manning 		     Example LL of Manning
       (hiNOS IC50 = 0.9 µM)  		       (hiNOS IC50 = 0.7 µM)

Comparison of in vitro activity of [Symbol font/0x61]-H and [Symbol font/0x61]-Me compounds of Manning
Manning teaches that each of Examples T and LL are among the most potent in vitro inhibitors of human iNOS.
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute the [Symbol font/0x61]-hydrogen atom in the amino acid compound 6 of Christianson with a methyl group to provide the instantly claimed compound shown in the figure below (instant Claims 68 – 70 and 87).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compound rendered obvious by Christianson in view of Manning
One would have been motivated to do so with a reasonable expectation of maintaining nitric oxide synthase inhibitory activity because Manning teaches that nitric oxide synthase inhibitor amino acid compounds having either an [Symbol font/0x61]-hydrogen or an [Symbol font/0x61]-methyl group, at the position corresponding to R1 of Christianson maintain or slightly improve nitric oxide synthase inhibition.  Accordingly, substitution of a hydrogen with a methyl group at the alpha position of an amino acid provides a compound that is functionally equivalent.  See MPEP 2143: KSR Exemplary Rationale B: Substitution of .
Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Christianson et al. in US patent 6,723,710 (published: April 20, 2004) in view of Manning et al. in WO 2005/025620 (published: March 24, 2005), as applied to the rejection of Claims 38, 68 – 69, 71, 78 and 85, and further in view of Maarsingh et al. in Naunyn-Schmiedberg’s Arch Pharmacol (2008) 378:171–184.  
As discussed in the 103(a) rejection above, the combination of Christianson and Manning render obvious a method of treating arginase and nitric oxide synthase-related disorders such as penile erectile dysfunction, heart disease, gastrointestinal motility disorders and gastric cancer.  Said combination does not render obvious a method for treating the Applicant-elected disease or condition associated with upregulation of arginase in a mammal, the pulmonary inflammatory disease idiopathic pulmonary fibrosis.
Maarsingh teaches that arginase may play an important role in the pathogenesis of various pulmonary disorders, including asthma, chronic obstructive pulmonary disease (COPD) and cystic fibrosis, wherein increased arginase activity in the airways may contribute to obstruction and hyperresponsiveness of the airways Maarsingh teaches increased arginase activity may also be involved in other fibrotic disorders of the lung, including idiopathic pulmonary fibrosis (Abstract).  
Maarsingh teaches results from animal model studies have indicated that arginase is a key factor in the regulation of airway responsiveness, and pharmacological studies using specific arginase inhibitors have revealed that this enzyme has a 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to treat the elected disorder associated with upregulation of arginase in a mammal, idiopathic pulmonary fibrosis, by administering the arginase inhibitor compound rendered obvious by Christianson and Manning (below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compound rendered obvious by Christianson in view of Manning
One would have been motivated to do so with a reasonable expectation of success because Maarsingh teaches increases in pulmonary arginase activity and/or expression associated have been observed in animal models and human pathology of idiopathic pulmonary fibrosis and that arginase may be an important novel target for drug therapy of this disease.
See MPEP 2143: KSR Exemplary Rationale B: Substitution of one element known in the prior art for another using known methods to yield predictable results .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 38, 40, 68 – 69, 71, 78 and 84 – 85 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claim 14 of US patent 9,447,122 and over Claim 22 of US patent 10,118,396; each in view of Maarsingh et al. in Naunyn-Schmiedberg’s Arch Pharmacol (2008) 378:171–184.  
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons below:
The instant claims and the claims of each of the above referenced US patents recite a genus of boronic acid substituted alpha-amino acid compounds that overlap in scope, including the elected compound.  
The difference between the instant claims and US patent claims is that the instant claims are drawn to a method of treating a disease or condition associated with upregulation of arginase in a mammal, while the US patent claims are drawn to a method of inhibiting an arginase enzyme in a mammal.  
As discussed in the 103(a) rejection above, arginase activity and/or expression associated has been observed in animal models and human pathology, including the elected disorder idiopathic pulmonary fibrosis and that arginase may be an important novel target for drug therapy of this disease.  
Accordingly, one of ordinary skill in the art would have been motivated to administer a compound of the US patent claims to inhibit arginase activity in a mammal 
Claims 38, 40, 68 – 79, 71, 78 and 84 – 85 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1 – 2 of US patent 8,894,970 in view of Maarsingh et al. in Naunyn-Schmiedberg’s Arch Pharmacol (2008) 378:171–184.  
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons below:
The instant claims and the claims of the US patent recite a genus of boronic acid substituted alpha-amino acid compounds that overlap in scope.  
Finally, US patent Claim 1 claims a homologue of the elected compound (shown below); i.e. a compound differing by the successive addition of the same chemical group, -CH2) and thus the elected compound is rendered prima facie obvious over the compound of the US patent.  

    PNG
    media_image6.png
    208
    694
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    233
    639
    media_image7.png
    Greyscale

Elected compound		     Compound claimed in US patent 8,894,970
See MPEP 2144.08: Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2 groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder,  USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  
The difference between the instant claims and the claims of the US patent is that the instant claims are drawn to a method of treating a disease or condition associated with upregulation of arginase in a mammal, while the US patent claims are drawn to a compound which discloses their use as inhibiting an arginase enzyme in a mammal (Abstract), and a specific embodiment wherein the compounds may also be useful in the treatment or prevention of idiopathic pulmonary fibrosis, the elected condition associated with upregulation of arginase in a mammal.  See: Sun Pharmaceutical Ltd. V. Eli Lilly and Co. 95 USPQ2d at page 1800, 1st paragraph, “a claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use”.
Further, as discussed in the 103(a) rejection above, Maarsingh teaches arginase activity and/or expression associated has been observed in animal models and human pathology, including the elected disorder idiopathic pulmonary fibrosis and that arginase may be an important novel target for drug therapy of this disease.  
Accordingly, one of ordinary skill in the art would have been motivated to administer a compound of the US patent claims which are disclosed to inhibit arginase activity in a mammal, to treat idiopathic pulmonary fibrosis in a mammal, a disorder having increased expression of arginase, with a reasonable expectation of success.
Claims 38, 40, 68 – 79, 71, 78 and 84 – 85 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claim 1 of US patent 6,723,710 in view of US patent 6,723,710, Manning et al. in WO et al. in Naunyn-Schmiedberg’s Arch Pharmacol (2008) 378:171–184.
Although the conflicting claims are not identical, they are not patentably distinct from each.  The claims of the US patent claim a composition comprising an arginase enzyme inhibitor, an amino acid compound that overlaps in scope with instant formula (I) (instant Claim 38) except that the position corresponding to R1 is a hydrogen atom (H) at the [Symbol font/0x61]-position wherein instant formula (I) requires R1 is a moiety other than hydrogen at the [Symbol font/0x61]-position.  
Manning teaches combination therapy comprising administration of a chemotherapeutic agent and an inducible nitric oxide synthase (iNOS) inhibitor compound (Abstract).
Manning teaches a genus of iNOS inhibitor amino acid-derived compounds containing an amidine side chain wherein the alpha ([Symbol font/0x61]) position is either a hydrogen atom of a methyl group.  It is noted that, in the amino acid art the alpha position is understood by of ordinary skill to correspond to the position defined by the carbon atom adjacent to the carboxylic acid. The alpha position of Manning corresponds to the position designated as “R1” in the amino acid compounds claimed in the US patent.
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute the [Symbol font/0x61]-hydrogen atom in the amino acid compound claimed in US patent 6,723,710 with a methyl group to provide the compound specifically claimed in instant Claim 85 (2-Amino-6-borono-2-methylhexanoic acid).  
1 of Christianson maintain or slightly improve nitric oxide synthase inhibition.  Accordingly, substitution of a hydrogen with a methyl group at the alpha position of an amino acid provides a compound that is functionally equivalent.  See MPEP 2143: KSR Exemplary Rationale B: Substitution of one element known in the prior art for another using known methods to yield predictable results.

Conclusion
Claims 38, 40, 68 – 69, 71, 78 and 84 – 85 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/DENNIS HEYER/Primary Examiner, Art Unit 1628